UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Annual Report FORM 20-F ☐REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ☐SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to Commission file number 333-98397 LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada M5S 1S4 (Address of principal executive offices) Michael Kraft, President & CEO Tel: (416) 927-7000 x23 Fax: (416) 927-1222 Email: investor@lingomedia.com Lingo Media Corporation 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada M5S 1S4 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yes No X If this report is an annual transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated Filer Non-accelerated filer X Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by Other the International Accounting Standards Board X If “Other” has been checked in response to the previous question mark, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X 2 LINGO MEDIA CORPORATION F ORM 20-F ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Item 4. Information on the Company 12 Item 5. Operating and Financial Review and Prospects 19 Item 6. Directors, Senior Management and Employees 34 Item 7. Major Shareholders and Related Party Transactions 44 Item 8. Financial Information 45 Item 9. The Offer and Listing 46 Item 10. Additional Information 49 Item 11. Quantitative and Qualitative Disclosures about Market Risk 59 Item 12. Description of Securities Other Than Equity Securities 61 PART II Item 13. Default, Dividend Arrearages and Delinquencies 61 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 61 Item 15. Controls and Procedures 61 Item 16. Reserved 62 Item 16.A. Audit Committee Financial Expert 63 Item 16.B. Code of Ethics 63 Item 16.C. Principal Accountant Fees and Services 63 PART III Item 17. Financial Statements 64 Item 18. Financial Statements 64 Item 19. Exhibits 64 3 Forward-Looking Statements This Annual Report on Form 20-F contains certain forward-looking statements, which reflect management’s expectations regarding the Company’s results of operations, performance, growth, and business prospects and opportunities. Statements about the Company’s future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this Annual Report are based upon what management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this Annual Report, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk and currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the sections entitled "Risk Factors", “Information on the Company” and “Operating and Financial Review and Prospects”. PART I ITEM 1. Identity of Directors, Senior Management and Advisors Not applicable ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange and inter-listed on the OTCQB Marketplace. The consolidated financial statements of the Company as at and for the year ended December 31, 2015 comprise the Company and its wholly owned subsidiaries (the “Group”) consisted of Lingo Learning Inc., ELL Technologies Ltd., ELL Technologies Limited, Speak2Me Inc., Lingo Group Limited and Parlo Corporation. Lingo Media is an EdTech company that is ‘Changing the way the world learns English’. The Company provides online and print-based solutions through its two distinct business units: ELL Technologies Ltd. (“ELL Technologies”) and Lingo Learning Inc. (“Lingo Learning”). ELL Technologies is a global English language learning multi-media and online training company. Lingo Learning is a print-based publisher of English language learning school programs in China. 4 The head office, principal address and registered and records office of the Company is located at 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada, M5S 1S4. 3.A Selected Financial Data Conversion to International Financial Reporting Standards The consolidated financial statements of the Company have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). The selected financial data should be read in conjunction with the consolidated financial statements and other financial information included elsewhere in the Annual Report. The Company has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future. The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. The following data for the fiscal years ended December 31, 2015, 2014, 2013, 2012 and 2011 is derived from our consolidated financial statements prepared in accordance with IFRS (and the data for the fiscal year ended December 31, 2010 is derived from our consolidated financial statements prepared in accordance with Canadian GAAP) and all are expressed in Canadian Dollars. Fiscal Year Ended December 31 Revenue $ Profit/(Loss) from Operations ) ) Total Comprehensive Profit/(Loss) Total Assets Current Assets Issued Share Capital Weighted Average Number of Common Shares Outstanding Total Equity Dividends per Common Share NIL NIL NIL NIL NIL Earnings/(Loss) per Share Basic $ $ $ ) $ ) $ ) Diluted $ $ $ ) $ ) $ ) 5 3.A.3. Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars ($). The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (USD). The table sets forth the rate of exchange for the Canadian Dollar at the end of the five most recent fiscal periods ended December 31st , the average rates for the period and the range of high and low rates for the period. The data for each month during the previous twelve months is also provided. Table No. 4 U.S. Dollar/Canadian Dollar Average High Low Close Mar-16 Feb-16 Jan-16 Dec-15 Nov-15 Oct-15 Sept-15 Aug-15 Jul-15 Jun-15 May-15 Apr-15 Fiscal Yr Ended Dec., 31, 2015 Fiscal Yr Ended Dec., 31, 2014 Fiscal Yr Ended Dec., 31, 2013 Fiscal Yr Ended Dec. 31, 2012 Fiscal Yr Ended Dec. 31, 2011 Fiscal Yr Ended Dec. 31, 2010 3.B. Capitalization and Indebtedness Not applicable 3.C. Reasons for the Offer and Use of Proceeds Not applicable 3.D. Risk Factors Financial risk management objectives and policies The financial risk arising from the Company’s operations are currency risk, liquidity risk and credit risk. These risks arise from the normal course of operations and all transactions undertaken are to support the Group’s ability to continue as a going concern. The risks associated with these financial instruments and the policies on how to mitigate these risks are as follows: 6 Management manages and monitors these exposures to ensure appropriate measures are implemented on a timely and effective manner. The Company’s Management oversees these risks. The Board of Directors reviews and agrees on policies for managing each of these risks are as follows: Foreign Currency Risk Foreign currency risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in underlying foreign exchange rates. The Company’s exposure to the risk of changes in foreign exchange rates relates primarily to the Company’s operating activities (when revenue or expense is denominated in a different currency from the Company’s functional currency) and the Company’s net investments in foreign subsidiaries. The Company operates internationally and is exposed to foreign exchange risk as certain expenditures are denominated in non-Canadian Dollar currencies. A 10% strengthening of the US Dollar against the Canadian Dollar would have increased the net equity by approximately $228,000 (2014 - $90,000) due to reduction in the value of net liability balance. A 10% of weakening of the US Dollar against the Canadian Dollar at December 31, 2015 would have had the equal but opposite effect. The significant financial instruments of the Company, their carrying values and the exposure to other denominated monetary assets and liabilities, as of December 31, 2015 are as follows: US Denominated Euro Denominated Great Britain Denominated USD Euro GBP Cash - Accounts receivable - - Accounts payable - The carrying values and the exposure to other denominated monetary assets and liabilities as of December 31, 2014 are as follows: US Denominated China Denominated Euro Denominated USD RMB Euro Cash - Accounts receivable - Accounts payable - - Liquidity Risk The Company manages its liquidity risk by preparing and monitoring forecasts of cash expenditures to ensure that it will have sufficient liquidity to meet liabilities when due. The Company’s accounts payable and accrued liabilities generally have maturities of less than 90 days. At December 31, 2015, the Company had cash of $409,022 (2014 - $477,001), accounts and grants receivable of $1,961,534 (2014 - $849,344) and prepaid and other receivables of $488,154 (2014- $85,071) to settle current liabilities of $1,186,167 (2014 - $1,679,482). 7 Credit Risk Credit risk refers to the risk that one party to a financial instrument will cause a financial loss for the counterparty by failing to discharge an obligation. The Company is primarily exposed to credit riskthrough accounts receivable. The maximum credit risk exposure is limitedto the reported amounts of these financial assets. Credit risk is managed byongoing review of the amount and aging of accounts receivable balances. As at December 31, 2015, theCompany has outstanding receivables of $1,961,534 (2014- $849,344). An allowance for doubtful accounts is taken on accounts receivable if the account has not been collected after a predetermined period of time and is offset against other operating expenses. The Company deposits its cash with high credit quality financial institutions, with the majority deposited within Canadian Tier 1 Banks. Dependence on Major Customer The Company has sales to a major customer in 2015 and 2014, a government agency of the People’s Republic of China. The total percentage of sales to this customer during the year was 39% (2014 – 65%, 2013 – 75%) and the total percentage of accounts receivable at December 31, 2015 was 45% (2014 – 84%, 2013 – 68%). In 2015 and 2014, the Company has sales to an online education services distribution company. The total percentage of sales to this customer during the year was 50% (2014 – 9%) and the total percentage of accounts receivable at December 31, 2015 was 50% (2014 – nil). Market Trends and Business Uncertainties Lingo Media believes that the global market trends in English language learning are strong and will continue to grow at a rapid pace. Developing countries around the world, specifically in Latin America and Asia are expanding their mandates for the teaching of English amongst students, young professionals and adults. The British Council suggests that there are 1.6 Billion people learning English globally. English language learning products and services are a US$56.3 Billion global market notes Ambient Insight, who also forecasts digital English learning expenditures to account for US$3.1 Billion by 2018. Markets and Markets forecasts the global EdTech market to grow from US$43.27 Billion in 2015 to US$93.76 Billion to 2020, or at a CAGR or 16.72%. GSV Advisors forecasts digital English learning product expenditures to be US$2.5 Billion (or 7.3%) of the global market by 2016, with Latin America representing approximately US$260.9 Million of that figure. Students attending English language training (“ELT”) classes in Latin America accounted for approximately 14 per cent of worldwide revenues, or US$321-million in 2013. Growth has been very rapid in the region, and represents a particularly strong opportunity moving forward relative to other geographic regions. The remaining market for ELT is largely concentrated in Europe, the Middle East and Africa (45 per cent of revenues or US$1.04-billion) and the Asia Pacific region (35 per cent of revenues or US$825-million). Lingo Media is uniquely positioned to take advantage of the market opportunity for teaching English in Latin America and Asia, with its scalable web-based learning technology and solutions. Although the market outlook remains positive, there can be no assurance that this trend will continue or that the Company will benefit from this trend. 8 Competitive Markets We operate in competitive and evolving markets locally, nationally and globally. These markets are subject to rapid technological change and changes in customer preferences and demand. There can be no assurance that we will be able to obtain market acceptance or compete for market share. We must be able to keep current with the rapidly changing technologies, to adapt our services to evolving industry standards and to improve the performance and reliability of our services. New technologies could enable competitive product offerings and adversely affect us and our failure to adapt to such changes could seriously harm our business. Failure of Delivery Infrastructure to Perform Consistently Our success as a business depends, in part, on our ability to provide consistently high quality online services to users via the delivery infrastructure. There is no guarantee that the Company’s delivery infrastructure and/or its software will not experience problems or other performance issues. If the delivery infrastructure or software fails or suffers performance problems, then it would likely affect the quality and interrupt the continuation of our services and significantly harm the business. The Company’s delivery infrastructure is susceptible to natural or man-made disasters such as earthquakes, floods, fires, power loss and sabotage, as well as interruptions from technology malfunctions, computer viruses and hacker attacks. Other potential service interruptions may result from unanticipated demands on network infrastructure, increased traffic or problems in customer service. Significant disruptions in the delivery infrastructure could harm the Company’s goodwill and its brands and ultimately could significantly and negatively impact the amount of revenue it may earn from its service. Like all Internet transmissions, our services may be subject to interception and malicious attack. Pirates may be able to obtain or copy our products without paying fees. The delivery infrastructure is exposed to spam, viruses, worms, trojan horses, malware, spyware, denial of service or other attacks by hackers and other acts of malice. The Company uses security measures intended to make theft of its software more difficult. However, if the Company is required to upgrade or replace existing security technology, the cost of such security upgrades or replacements could have a material adverse effect on our financial condition, profitability and cash flows. Limited Intellectual Property Protection The Company relies on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect its proprietary rights. In addition, our success may depend, in part, on its ability to obtain patent protection and operate without infringing the rights of third parties. There can be no assurance that, once filed, the Company’s patent applications will be successful, that we will develop future proprietary products that are patentable, that any issued patents will provide us with any competitive advantages or will not be successfully challenged by any third parties or that the patents of others will not have an adverse effect on the ability of the Company to do business. In addition, there can be no assurance that others will not independently develop similar products, duplicate some or all of our products or, if patents are issued, design their products so as to circumvent the patent protection held by the Company. We protect our product documentation and other written materials under trade secret and copyright laws which afford only limited protection. Despite precautions taken by the Company, it may be possible for unauthorized third parties to copy aspects of our business and marketing plans or future strategic documents or to obtain and use information that we regard as proprietary. There can be no assurance that the Company’s means of protecting its proprietary rights will be adequate or that our competitors will not independently develop similar or superior technology. Litigation may be necessary in the future to enforce our intellectual property rights, to protect trade secrets or to determine the validity and scope of the propriety rights of others. Such litigation could result in substantial costs and diversion of resources, and there can be no guarantee of the ultimate success thereof. 9 Government Regulation and Licensing The Company’s operations may be subject to Canadian and foreign provincial and/or state and federal regulations and licensing. There can be no assurance that we will be able to comply with the regulations or secure and maintain the required licensing for its operations. Government regulation and licensing could seriously impact our ability to achieve its financial and operational objectives. The Company is subject to local, provincial and/or state, federal, and international laws affecting companies conducting business on the Internet, including user privacy laws, laws giving special protection to children, regulations prohibiting unfair and deceptive trade practices and laws addressing issues such as freedom of expression, pricing and access charges, quality of products and services, taxation, advertising, intellectual property rights and information security. The restrictions imposed by and the costs of complying with, current and possible future laws and regulations related to its business could limit our growth and reduce client base and revenue. Operating in Foreign Jurisdictions The Company’s current and future development opportunities relate to geographical areas outside of Canada. There are a number of risks inherent in international business activities, including government policies concerning the import and export of goods and services, costs of localizing products and subcontractors in foreign countries, costs associated with the use of foreign agents, potentially adverse tax consequences, limits on repatriation of earnings, the burdens of complying with a wide variety of foreign laws, nationalization and possible social, labour, political and economic instability. There can be no assurance that such risks will not adversely affect the business, financial condition and results of operations. Furthermore, a portion of expenditures and revenues will be in currencies other than the Canadian Dollar. Foreign exchange exposure may change over time with changes in the geographic mix of its business activities. Foreign currencies may be unfavourably impacted by global developments, country-specific events and many other factors. As a result, future results may be adversely affected by significant foreign exchange fluctuations. Economic Conditions Unfavorable economic and market conditions could increase our financing costs, reduce demand for our products and services, limit access to capital markets and negatively impact any access to future credit facilities. Expenditures by educational institution, government and corporation tend to be cyclical, reflecting overall economic conditions as well as budgeting and purchasing patterns. Working Capital We may need to raise additional funds in order to finance our operations and growth strategy. The Company expects that corporate growth will be funded from cash flow equity and/or debt financing(s) to help generate any required capital. Insuring that capital is available to increase production; sales and marketing capacity; and to provide support materials and training in the market place and to expand is essential to success. There can be no assurance that financing will be available on terms favorable to us, or at all. If adequate funds are not available on acceptable terms, we may be forced to curtail or cease our operations. Even if we are able to continue our operations, the failure to obtain financing could have a substantial adverse effect on our business and financial results. 10 Uncertainty of Assumptions Underlying Business Plan The Company’s business plan is based upon numerous assumptions that may later prove to be incorrect. The Company’s ability to adhere to its business plan will depend upon a variety of factors, many of which are beyond the Company’s control. Likewise, the Company’s management is not bound to follow its business plan, and may elect to adopt other strategies and courses of action based upon changes in circumstances and/or market conditions. The Company cannot assure that the actual results of the Company’s operations will materially conform to its business plan. Success Dependent on Key Management Personnel The success of the Company is highly dependent on the skills, experience and successful performance of the Company’s management team. The loss of such services could adversely affect development of the Company’s business, revenues, cash flows and profitability. Managing Growth The Company must expand its business to achieve profitability. Any further expansion of the Company’s business may strain its current managerial, financial, operational, and other resources. Success in managing this expansion and growth will depend, in part, upon the ability of senior management to manage growth effectively. Any failure to do so may lead to inefficiencies and redundancies, and result in reduced growth prospects. As a result, the Company’s profitability, if any, may be curtailed or eliminated. Supply Failures The Company relies on third parties for the timely supply of maintenance services. Although the Company actively manages these third party relationships to ensure continuity of services on time and to its required specifications, some events beyond its control could result in the complete or partial failure of services or services not being delivered on time. Any such failure could negatively affect the Company’s operating results. Our Public Trading Market is Highly Volatile The Company's common shares trade on the TSX Venture Exchange under the symbol "LM", and on the OTCQB under the symbol “LMDCF” . The market price of our common shares could fluctuate substantially due to: ■ Quarterly fluctuations in operating results; ■ Announcements of new products or services by us or our competitors; ■ Technological innovations by us or our competitors; ■ General market conditions or market conditions specific to our or our customer’s industries; or ■ Changes in earning estimates or recommendations by analysts. Penny Stock Rules Our common shares are quoted on the OTCQB Marketplace; a FINRA sponsored and operated quotation system for equity securities. It is a more limited trading market than the NASDAQ, and timely, accurate quotations of the price of our common shares may not always be available. You may expect trading volume to be low in such a market. Consequently, the activity of only a few shares may affect the market and may result in wide swings in price and in volume. 11 Our common shares are listed on the OTCQB Marketplace, and are subject to the requirements of Rule 15(g)- 9, promulgated under the Securities Exchange Act as long as the price of our common shares is below $5.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser’s consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trade involving a stock defined as a penny stock. Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. The stock market has experienced significant price and volume fluctuations, and the market prices of companies, have been highly volatile. Investors may not be able to sell their shares at or above the then current, OTCQB price. In addition, our results of operations during future fiscal periods might fail to meet the expectations of stock market analysts and investors. This failure could lead the market price of our common shares to decline. There is Uncertainty as to the Company’s Shareholders’ Ability to Enforce Civil Liabilities Both Within and Outside of the United States The preponderance of our assets are located outside the United States and are held through companies incorporated under the laws of Canada, Hong Kong, China, and the United Kingdom and representative office in China. In addition, all of our directors and officers are nationals and/or residents of countries other than the United States. All or a substantial portion of the assets of these persons are located outside the United States. As a result, it may be difficult for shareholders to effect service of process within the United States upon these persons. In addition, investors may have difficulty enforcing, both in and outside the United States, judgments based upon the civil liability provisions of the securities laws of the United States or any State thereof. ITEM 4. INFORMATION ON THE COMPANY 4.A. History and Development of the Company Incorporation and Name Changes The Company was incorporated under the name Alpha Publishing Inc. pursuant to the Business Corporations Act (Alberta) on April 22, 1996. The name was changed to Alpha Ventures Inc. on May 24, 1996. Pursuant to Articles of Continuance effective April 22, 1998, the Company was continued as an Ontario company under the provisions of the Business Corporations Act (Ontario) under the name, Alpha Communications Corp. The name was changed to Lingo Media Inc. on July 4, 2000, and changed to Lingo Media Corporation on October 16, 2007. The Company currently has two active segments: Lingo Learning Inc. ("LLI") and ELL Technologies Ltd. (“ELL Technologies”) Lingo Learning Inc. was incorporated pursuant to the Business Corporations Act (Ontario) on November 21, 1994 under the name Alpha Corporation. Alpha Corporation changed its name to Lingo Media Ltd. on August 25, 2000 and again on March 6, 2008 to Lingo Learning Inc. 12 ELL Technologies Ltd. was incorporated pursuant to the Business Corporations Act (Ontario) on February 23, 2012 under the name 2318041 Ontario Inc. 2318041 Ontario Inc. changed its name to ELL Technologies Ltd. on January 15, 2014. Speak2Me Inc. was incorporated pursuant to the Business Corporations Act (Ontario) on February 22, 2007. Parlo Corporation was incorporated pursuant to the Business Corporations Act (Ontario) on September 24, 2009. The Company’s Executive Office is located at: 151 Bloor Street West Suite 703 Toronto, Ontario, Canada M5S 1S4 Telephone: (416) 927-7000 Facsimile: (416) 927-1222 E-mail: investor@lingomedia.com Website: www.lingomedia.com The Company’s Beijing Representative Office is located at: #55 Middle Road East Third Ring, Tower B, Fuli Twins Tower, Suite 1805 Chaoyang District, Beijing China 100022 The Company's fiscal year ends on December 31st. The Company's common shares trade on the TSX Venture Exchange under the symbol "LM", on the OTCQB under the symbol “LMDCF” and are quoted on the Berlin-Bremen Stock Exchange under the symbol “LIM.BE” and the German securities code is (WKN) 121226. 4.B. BUSINESS OVERVIEW Background Lingo Media (“Lingo Media,” the “Company,” “we” or ”us”) is an EdTech company that is ‘ Changing the way the world learns English ’ through the combination of education with technology. The Company is focused on online and print-based technologies and solutions through its two subsidiaries: Lingo Learning Inc. (Lingo Learning”) and ELL Technologies Ltd. (“ELL Technologies”). Through its two distinct business units, Lingo Media develops, markets and supports a suite of English language learning solutions consisting of web-based software licensing subscriptions, online and professional services, audio practice tools and multi-platform applications. The Company continues to operate its legacy textbook publishing business from which it collects recurring royalty revenues. Lingo Media’s two distinct business units include ELL Technologies and Lingo Learning. ELL Technologies is a global web-based educational technology (“EdTech”) English language learning training and assessment company that creates innovative Software-as-a-Service eLearning solutions. Lingo Learning is a print-based publisher of English language learning textbook programs in China. Lingo Media has formed successful relationships with key government and industry organizations, establishing a strong presence in China’s education market of more than 300 million students. The Company is extending its global reach, with an initial market expansion into Latin America and continues to expand its product offerings and technology applications. 13 As of December 31, 2015, the Company operated two distinct business segments as follows: Print-Based English Language Learning The Company continues to maintain its legacy textbook publishing business through Lingo Learning, a print-based publisher of English language learning programs in China since 2001. Lingo Learning has an established presence in China’s education market of over 300 million students. To date, it has co-published more than 55 0 million units from its library of program titles. China Publishing Lingo Media has spent 15 years developing English Language Learning (ELL), products, programs, and relationships in the Chinese market. Learning to communicate in English is seen as a top priority for Chinese school students and young adult learners. Along with learning how to use a PC, English skills are perceived as a key determinant of their future levels of prosperity. The Company’s ELL books, audio and CD-based programs are unique in that they have a special focus on the spoken language. In addition to developing learning materials, considerable resources have been expended on the development of relationships with leading Chinese publishers, both in the education and trade sectors, as well as in extensive marketing of Lingo Media’s programs. The Company is capitalizing on its co-development approach in the Chinese market. Lingo Media sees its relationships with leading Chinese publishers; its Canadian and Chinese author teams; and its original custom-developed content as key factors in opening up the Chinese educational market. The Company has secured long-term publishing contracts for the Kindergarten to Grade 12 (K-12) and higher educational markets, which it anticipates will generate ongoing revenue streams from the sale of its programs. Co-Publishing Partner in China People's Education Press People's Education Press (“PEP”) a division of China's State Ministry of Education, publishes more than 60% of educational materials for the Kindergarten to Grade 12 (“K-12”) market throughout China, for all subjects, including English Language Learning. PEP has a readership of more than 120 million students. Lingo Learning has two programs with PEP. These series target the elementary market of 100 million students: PEP Primary English (for Grades 3-6; Chinese students now begin learning English in Grade 3); and Starting Line (Grades 1-6); All series include the core textbooks in addition to supplemental activity books, audiocassettes, teacher resource books, and other materials. Seasonality The Company may experience some seasonal trends in the sale of its publications. For example, sales of educational published materials experience seasonal fluctuations with higher sales in the Spring (second calendar quarter) and Fall (fourth calendar quarter). Online English Language Learning ELL Technologies, acquired in 2010, now offers over 2,000 hours of interactive learning through a number of product offerings that include Winnie’s World, English Academy, Scholar , Campus , Master and Business , in addition to offering custom solutions. ELL Technologies is primarily marketed in Latin America through a network of distributors and earns its revenues from licensing and subscription fees from its suite of web-based EdTech language learning products and applications. To further leverage its Speak2Me lesson and technology platform, the Company acquired Parlo in 2009 to expand its online offerings to include fee-based spoken English training solutions for corporations, governments, and educational institutions. This fee-based training service incorporates a reporting platform in the form of a Learning Management System for human resources administrators. Parlo’s spoken language learning platform has now been integrated into ELL Technologies. 14 At the time of the acquisition, ELL Technologies had an extensive existing product line which required substantial revisions in the technology platform and user interface. Over the past few years, our development team has engineered an eLearning platform and has been introducing new products to the market since the beginning of 2015, integrating cutting-edge technologies, solutions, content and pedagogy. Segmented Information (Before Other Financial Items Below) 5 Online English Language Learning Print-Based English Language Learning Total Segmented assets Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented profit Segmented intangible addition - Online English Language Learning Print-Based English Language Learning Total Segmented assets $ $ $ Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented profit (loss) ) Segmented intangible addition - 15 3 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ $ $ Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented profit (loss) ) Segmented intangible addition - 2 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ $ $ Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - 1 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ $ $ Segmented liabilities Segmented revenue Segmented direct costs ) Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - 16 Other Financial Items 5 Print-Based English Language Learning segmented income (loss) $ ) $ Online English Language Learning segmented income (loss) Foreign exchange gain Interest and other financial ) Share-based payments ) Other comprehensive loss ) Total Comprehensive Income /( Loss ) $ $ $ ) $ ) $ ) Revenue by Geographic Region Latin America $ 126,957 $ China Other $ Identifiable Non-Current Assets by Geographic Region Canada $ 2,626,632 $ China - $ Intangibles Software and Web Development Content Platform Customer Relationships Content Development Total Cost, January 1, 2011 $ - $ Additions - - - Cost, December 31, 2011 - Additions - - - Cost, December 31, 2012 - Additions - - - Effect of foreign exchange - - - Cost, December 31, 2013 - Additions - - - Effect of foreign exchange - - - Cost, December 31, 2014 - Additions - - Effect of foreign exchange - - - Cost, December 31, 201 5 $ 17 Intangibles Software and Web Development Content Platform Customer Relationships Content Development Total Accumulated depreciation, January 31, 2011 $ - $ Charge for the year Impairment Loss Accumulated depreciation, December 31, 2011 - $ Charge for the year - - Accumulated depreciation, December 31, 2012 - Charge for the year - - Effect of foreign exchange - - - Accumulated depreciation, December 31, 2013 - Charge for the year - - Effect of foreign exchange - - - Accumulated depreciation, December 31, 2014 - Charge for the year - Effect of foreign exchange - - - Accumulated depreciation, December 31, 2015 $ $ $ - $ $ Net book value, December 31, 2011 $ $ $ 26,542 $ - Net book value, December 31, 2012 $ $ $ - $ - Net book value, December 31, 2013 $ $ $ - $ - Net book value, December 31, 2014 $ $ $ - $ - Net book value, December 31, 201 5 $ $ - $ - $ $ The Company began commercial production and sale of its services and products during 2009. In 2015, the Company focused on the redesign and upgrade of its ELL Technologies’ suite of products and invested $2,071,440 (2014 - $544,635). The ELL Technologies’ suite of products includes six different products, each designed to suit the needs of different demographic groups. Although the full suite of product is not yet complete, the Company has started the commercial production and sale of five of these products. No impairment was recognized in 2014 or 2015. 18 4.C. Organization Structure See 4.A. “History and Development of the Company” for more information. Name of subsidiary Principal activity Place of incorporation and operation Proportion of ownership interest and voting rights held December 31, 2015 December 31, 2014 December 31, 2013 Lingo Learning Inc. Developer and publisher of English language learning print and audio-based products Canada 100% 100% 100% ELL Technologies Ltd. English language learning multi-media & online training service Canada 100% 100% 100% ELL Technologies Limited English language learning multi-media & online training service U.K. 100% 100% 100% Speak2Me Inc. Free English language learning online service Canada 100% 100% 100% Parlo Corporation Fee-based online English language learning training and assessment service Canada 100% 100% 100% 4.D. Property and Equipment The Company’s executive offices are located in rented premises of approximately 4,270 sq. ft. at 151 Bloor Street West, Suite 703, Toronto, Ontario, M5S 1S4 Canada. The Company began occupying these facilities, through its subsidiary Lingo Learning Inc. in March 2006. The Company’s Beijing representative offices are located in rented premises of approximately 2,174 sq. ft. at #55 Middle Road East Third Ring, Tower B, Fuli Twins Tower, Suite 1805, Chaoyang District Beijing, China, 100022 The Company has office equipment, furniture and computer equipment located in these offices and for the fiscal years ended December 31, 2015, 2014, 2013, 2012, and 2011, they have a net carrying value of $28,879, $24,806, $31,926, $38,356, and $48,321, respectively. ITEM 4A. UNRESOLVED STAFF COMMENTS None. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion for the fiscal years ended December 31, 2015, December 31, 2014, and December 31, 2013 should be read in conjunction with the consolidated financial statements of the Company and the notes thereon. The following discussion contains forward-looking statements that are subject to significant risks and uncertainties. Readers should carefully review the risk factors described herein and in other documents the Company files from time to time with the Securities and Exchange Commission. 19 5.A Overview Critical Accounting Policies and Estimates BASIS OF PREPARATION Statement of C ompliance These consolidated financial statements of the Company have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the IFRS Interpretations Committee (“IFRIC”). Basis of M easurement These consolidated financial statements have been prepared on the historical cost basis except as provided in note 4. The comparative figures presented in these consolidated financial statements are in accordance with the same accounting policies. Basis of C onsolidation The consolidated financial statements comprise the financial statements of the Company and its wholly owned subsidiaries controlled by the Company (the “Group”) as at December 31, 2015. Control exists when the Company is exposed to, or has the rights to variable returns from its involvement with the entity and has the ability to affect these returns through its power over the entity. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Group obtains control, and continue to be consolidated until the date when such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All inter-group balances, transactions, unrealized gains and losses resulting from inter-group transactions and dividends are eliminated in full. Functional and Presentation Currency The functional currency is the currency of the primary economic environment in which the entity operates and has been determined for each entity within the Group. These consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional currency. The functional currency of ELL Technologies Limited and Lingo Group Limited are United States Dollar (“USD”). All other subsidiaries’ functional currency is Canadian Dollar (“CAD”). The functional currency determinations were conducted through an analysis of the consideration factors identified in IAS 21, “The Effects of Changes in Foreign Exchange Rates”. SIGNIFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company’s consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies, reported amounts of assets, liabilities and contingent liabilities, revenues and expenses at the date of the consolidated financial statements and during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. 20 Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements is included in the following notes: ●
